Citation Nr: 0004853	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  95-12 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
arthritis of the right elbow, currently evaluated as 20 
percent disabling.

2.  Entitlement to service connection for a right shoulder 
disorder, to include as secondary to the veteran's service-
connected post-traumatic arthritis of the right elbow.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to 
September 1980.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a March 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  This case was REMANDED in December 
1996 and in April 1999, and it is again before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Additional functional limitation of the veteran's right 
elbow is proximately due to a stroke he suffered in January 
1992 that caused right upper extremity paralysis.

3.  The veteran has not presented any competent medical 
evidence that his right shoulder disorder is proximately due 
to or aggravated by his service-connected right elbow 
arthritis, nor has he presented competent medical evidence of 
an etiological relationship to his period of active service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for post-traumatic arthritis of the right elbow have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5010, 5206-5209 (1999).

2.  The veteran's claim of entitlement to service connection 
for a right shoulder disorder, to include as secondary to the 
veteran's service-connected post-traumatic arthritis of the 
right elbow is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right elbow arthritis

The veteran injured his right elbow when he was hit by a 
crane during the construction of a bridge within his period 
of active military service.  He contends that this disability 
has increased in its severity and that this increase is not 
the result of a stroke he suffered in January 1992.  The 
Board acknowledges these contentions; however, the 
preliminary question is whether the veteran has satisfied his 
burden of submitting a well-grounded claim, and if so, 
whether the VA has properly assisted him in the development 
of the claim.  An allegation that a service-connected 
disability is more severe is sufficient to establish a well-
grounded claim for a higher evaluation.  See Caffrey v. 
Brown, 6 Vet.App. 337, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  Thus, his claim for an increased 
rating for his right elbow arthritis is well grounded.  In 
other words, the veteran has presented a plausible claim when 
his contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that the record contains all relevant evidence 
necessary for an equitable disposition of this appeal and no 
further assistance to the veteran is required.

Disability evaluations are determined by assessing the extent 
to which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Ratings Disabilities (Rating Schedule).  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  The 
Board bases the assigned ratings, as far as practicable, on 
the average impairment of earning capacity in civilian 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
Although regulations require that the disability be viewed in 
relation to its whole recorded history, see 38 C.F.R. §§ 4.1, 
4.2, 4.41, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet.App. 202 (1995) (holding that when a veteran is 
rated under a code that contemplates limitation of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 must be considered, and 
any additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination must be 
noted).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and, (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

The RO service connected the veteran's right elbow arthritis 
in May 1981 and assigned a 20 percent evaluation, which is 
currently in effect under Diagnostic Codes (DC) 5003, 5010, 
and 5206-5209.  Under DC 5010, arthritis due to trauma and 
substantiated by X-ray findings should be rated as 
degenerative arthritis.  Under DC 5003, degenerative 
arthritis (hypertrophic or osteo-arthritis) established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate DC's for the specific joint or 
joints involved (DC 5200, etc.).  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation for 
degenerative arthritis (hypertrophic or osteo-arthritis) is 
warranted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  In the 
absence of limitation of motion, a 20 percent evaluation, the 
highest allowable under the schedular standards, is warranted 
with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations.  Note (1):  The 20 percent and 
10 percent ratings based on X-ray findings, above, will not 
be combined with the ratings based on limitation of motion.  
Note (2):  The 20 percent and 10 percent ratings based on X-
ray findings, above, will not be utilized in rating 
conditions listed under DC's 5013 to 5024, inclusive.  
38 C.F.R. § 4.71a, DC's 5003, 5010.

Under DC 5206, a 20 percent evaluation is warranted for 
limitation of flexion of the forearm to 90 degrees.  A 30 
percent evaluation is warranted for limitation of flexion of 
the forearm to 70 degrees.  A 40 percent evaluation is 
warranted for limitation of flexion to 55 degrees.  A 50 
percent evaluation, the maximum allowable under the rating 
schedule, is warranted for limitation of flexion to 45 
degrees.  38 C.F.R. § 4.71a, DC 5206.

Similarly, DC 5207 authorizes evaluations for limitation of 
extension of the forearm.  A 20 percent evaluation is 
warranted for limitation of extension of the forearm to 75 
degrees.  A 30 percent evaluation is warranted for limitation 
of extension to 90 degrees.  A 40 percent evaluation is 
warranted for limitation of extension to 100 degrees.  A 50 
percent evaluation, the maximum allowable under the rating 
schedule, is warranted for limitation of extension to 110 
degrees.  38 C.F.R. § 4.71a, DC 5207.

Under DC 5208, a 20 percent evaluation is warranted for 
forearm flexion limited to 100 degrees and extension limited 
to 45 degrees.  38 C.F.R. § 4.71a, DC 5208.  Moreover, DC 
5209 governs elbow, other impairment of the Flail joint.  A 
20 percent evaluation is warranted for joint fracture, with 
marked cubitus varus or cubitus valgus deformity or with 
ununited fracture of head of radius.  38 C.F.R. § 4.71a, DC 
5209.

In January 1992, the veteran was admitted to Mercy Hospital 
after suddenly developing right hemiparesis and aphasia.  An 
MRI scan revealed evidence of thrombotic stroke involving the 
middle cerebral artery.  The veteran testified in his 
September 1994 RO hearing that he had planned on going to see 
a doctor for his elbow, but he put it off after the stroke.

The veteran received physical therapy treatments from July 
1994 to August 1994 at Fort Hamilton Hughes Memorial 
Hospital.  The therapist reported that the range of motion of 
the veteran's elbow remained moderately limited.  The veteran 
was educated in appropriate home exercises.

A radiologic consultation report of the right elbow dated in 
December 1994 showed degenerative changes, as in previous 
studies.  The examiner stated that there were no other 
changes since the last radiologic consultation report.  
Apparently, the veteran had an ossicular density above the 
head of the humerus, and probably behind the capitellum 
humeri.  As such, the examiner suggested a fluoroscopy to 
show its position.

A VA examination report dated in May 1997 confirms that the 
veteran suffered from some degree of traumatic arthritis in 
his right elbow.  The examiner noted that he had been asked 
to state if the manifestations of the right elbow from the 
service-connected trauma should be disassociated with the 
impairment attributable to the stroke in January 1992.  In 
response, the examiner reported:

His worsening of the elbow pain can be 
attributed to a stroke since he is unable 
to move the elbow joint whereas a normal 
person if they had a painful joint would 
be able to actively move it to try and 
find comfortable positions and prevent 
stiffness.  Due to his stroke, he is 
unable to perform this.  Therefore, I 
would state his cerebrovascular accident 
has led to a worsening of his elbow pain.

A VA examiner in August 1998 corroborated the findings of May 
1997.  The examiner stated that use of the veteran's right 
elbow was not an issue at that time due to complete paralysis 
of the right arm.  The veteran was still reporting he had 
pain in the elbow in spite of the paralysis.  On physical 
examination, he had no movement of the right arm.  With 
relaxation and the examiner's passive slow tension, the elbow 
could be fully extended, pronated, supinated, and flexed.  
The veteran complained of pain and winced on full extension 
initially; at all other times, as the examiner pronated and 
supinated and fully extended, he had no complaints of pain.  
He stated that flexion did not hurt him at all, and to 
palpation of the elbow there was no pain.  According to the 
examiner, the veteran did seem to have maintained some 
sensation in his right arm.  The examiner stated that 
functional loss due to weakness was not applicable because of 
the complete paralysis of the right arm after the stroke.  
Furthermore, functional loss due to pain was not applicable; 
however, discomfort due to pain was variable and, at least in 
the examiner's opinion, mild.

An April 1999 VA examination report reflects that the 
veteran's right arm was flexed to 90 degrees at the elbow in 
his sling and at zero degrees in the anatomical position.  
Examination of the right elbow revealed no apparent swelling.  
There was tenderness around the lateral epicondyle area and 
the olecranon area.  The veteran grimaced when the examiner 
pressed the elbow area inconsistently with the strength of 
the pressure.  The veteran had marked muscle atrophy of the 
right upper extremity in the upper and lower arm area with a 
three centimeter difference of the maximum circumference of 
the upper arm at the mid-biceps area.  The examiner reported 
that the range of motion of the veteran's right elbow was 
markedly limited due to muscle contractures from his stroke.  
The elbow range of motion was 80 to 110 degrees and forearm 
supination was zero to 30 degrees.  Forearm pronation was 
zero to 20 degrees.  All of the movements were obtained by 
the examiner and all range of motion was passive motion.  The 
active range of motion was virtually zero.  The examiner 
stated that all of the limitation of motion was "most likely 
due to his muscle contractures due to his stroke in 1991."  
Moreover, in view of the stroke, the function of the 
veteran's right upper extremity was extremely limited.  The 
examiner specifically stated that the traumatic arthritis was 
unlikely to contribute any further functional limitation of 
the right arm.

In light of these clinical findings, the Board concludes that 
an evaluation in excess of 20 percent for right elbow 
arthritis is not warranted under any of the outlined 
Diagnostic Codes.  The Board is aware that the veteran has 
suffered a traumatic injury to his elbow in active service; 
the 20 percent evaluation properly accounts for the 
impairment caused by that injury. The veteran's stroke in 
January 1992 has not been service connected, and the weight 
of medical evidence shows that any additional functional 
limitation is directly caused by this stroke.  The veteran's 
right arm is now paralyzed, and several VA examiners have 
opined that the stroke is resulting in additional functional 
impairment and that the traumatic injury is no longer a 
factor.  As stated above, the most recent examination in 
April 1999 specifically showed that the veteran's arthritis 
was unlikely to contribute to any further functional 
limitation of the right arm.  The veteran can clearly flex 
his elbow to 90 degrees because he must do so to wear his 
sling.  Although the veteran apparently still has some pain 
on movement, the VA examiner in August 1998 stated that his 
discomfort due to pain was mild.  Weighing these factors, the 
Board finds that the preponderance of evidence is against a 
rating in excess of 20 percent.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In this regard, the Board has also considered the 
claim as it relates to his complaints of impairment in the 
area of the right elbow under all potentially applicable 
diagnostic codes such as DC's 5003, 5010, and 5206-5209.  
38 C.F.R. § 4.71a.  However, the Board finds no basis upon 
which to assign a higher disability evaluation under any of 
the other codes which contemplate disability of the elbow and 
limitation of movement of the forearm, as set forth above.  
Furthermore, the Board has considered the provisions of 
38 C.F.R. §§ 4.40 and 4.45, but the clinical findings are not 
reflective of additional disability due to pain or weakened 
movement associated with the service-connected disabilities 
at issue.  The record does not present an approximate balance 
of positive and negative evidence with respect to a 
compensable evaluation as to permit application of the 
benefit-of-the-doubt rule.  38 U.S.C.A. § 5107(b).

Right shoulder disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Additionally, a 
disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  When aggravation of a 
disease or injury for which service connection has not been 
granted is proximately due to, or the result of, a service-
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 
Vet.App. 439, 448 (1995).

The veteran's right shoulder was examined in October 1993 by 
Dirk T. Pruis, M.D., who noted that the veteran's clavicle 
had moderate prominence of the distal end.  However, Dr. 
Pruis did not make any comment concerning whether the 
veteran's right shoulder disorder was etiologically related 
to his period of active service.

Likewise, an MRI report dated in October 1993 mainly concerns 
the veteran's right shoulder symptomatology.  In addition, 
the report is probative of the etiology of that 
symptomatology.  Rather than relating the veteran's right 
shoulder disability to his period of active service, the 
report reflects that the veteran injured his right shoulder 
in July 1993 following a seizure.  The examiner noted that X-
rays taken at the time of the accident indicated that the 
veteran had suffered an AC joint separation.  The examiner in 
October 1993 corroborated that the veteran had a significant 
AC joint separation.  He diagnosed a right-sided AC joint 
separation with disruption of the AC joint and minimal to 
mild rotator cuff tendinitis.  The examiner in no way linked 
the right shoulder disorder to active service; instead, he 
seemed to believe it was caused by the accident in July 1993.

A letter dated in May 1995 by James R. Leonard, M.D., 
reflects that the veteran had a history of stroke in January 
1992 and "he still had residual right sided weakness when he 
fell and injured the arm in June of 1993."  Dr. Leonard also 
did not indicate that the veteran's right shoulder disorder 
was etiologically related to active service.  Instead, this 
language seems to indicate that Dr. Leonard felt the 
veteran's symptomatology was etiologically related to injury 
sustained in a fall after the veteran's period of active 
service.

Moreover, the veteran testified in his September 1994 RO 
hearing that he did not have problems with his shoulder 
before his stroke.  He also testified, however, that his 
limitation of function of the right elbow weakened his right 
shoulder.

According to a VA examiner in May 1997, the veteran's 
"shoulder injury was quite likely sustained during his 
seizure which is a result of his 1992 stroke.  The pain 
associated with this right shoulder injury is again 
exacerbated by his inability to actively exercise the 
joint."  The examiner's report did not intimate any 
relationship to service.  Rather, this clinical assessment is 
highly probative that the veteran's right shoulder disorder 
is not linked to his active service.

The Board, in considering these medical reports and the lack 
of affirmative evidence etiologically relating the shoulder 
injury to active service, must conclude that the veteran has 
not met his initial burden of providing a well-grounded claim 
for service connection.  No competent medical evidence 
associated with the claims file provides a nexus between the 
veteran's period of active service and the disability at 
issue.  In fact, VA examiners have affirmatively stated that 
the veteran injured his shoulder during a seizure subsequent 
to the veteran's January 1992 stroke.  Although one examiner 
stated that the shoulder disorder resulted from a fall in 
July 1993 and another stated it occurred after a fall in June 
1993, these references are likely to the same injury, as the 
injuries reportedly occurred in such close proximity.  In any 
event, the veteran has not offered competent medical evidence 
etiologically relating his right shoulder disorder to either 
his active service or his service-connected right elbow 
arthritis.  Although the veteran himself believes that his 
shoulder disorder is secondary to his service-connected right 
elbow arthritis, competent medical evidence is needed where 
there is a question involving a medical determination.  As a 
layperson, without formal training and expertise, the veteran 
is unqualified to offer such an opinion.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-95 (1992).  Thus, the 
veteran's claim of entitlement to service connection is not 
well grounded.  The Board has also considered aggravation of 
the veteran's shoulder disability by his service-connected 
right elbow arthritis, but as the preponderance of evidence 
shows that the arthritis is no longer causing any functional 
impairment, service connection cannot be granted under this 
theory.  Allen v. Brown, 7 Vet.App. 439, 448 (1995).

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to the claim.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  Furthermore, the Board 
is not aware of the existence of additional relevant evidence 
that could serve to make it well grounded.  As such, there is 
no additional duty on the part of the VA under 38 U.S.C.A. 
§ 5103(a) (West 1991) to notify him of the evidence required 
to complete his application for service connection for the 
disability.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).  That notwithstanding, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to well ground his claim and to explain 
why the current attempt fails.


ORDER

A rating in excess of 20 percent for post-traumatic arthritis 
of the right elbow is denied.

Having not submitted a well-grounded claim, service 
connection for right shoulder disorder, to include as 
secondary to the veteran's service-connected post-traumatic 
arthritis of the right elbow is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

